0200162901DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, 15, 22-24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dent (US 2008/0207260) in view of Kovacs et al. (hereinafter Kovacs)(US 2020/0077358) and Lautner et al. (hereinafter Lautner)(US 9329701).
Regarding claim 1, Dent teaches a method performed by one or more computers of a satellite network system, the method comprising (Figure 1):
 receiving, from a user terminal configured to communicate using the satellite network system, location data indicating a location of the user terminal; identifying, from among multiple accessing a mapping between satellite beams of the satellite network system and the mobility areas (P[0026], The mobility server 130 receives user-plane messages from a wireless terminal 160 via any available traffic data channel (block 202). Responsive to the mobility messages, the mobility server 130 may send update messages to the MSC/LR 124 via a control-plane to update the location register 128 (block 204)); updating a mapping between satellite beams of the satellite network system and the mobility areas as the satellite beams move along the ground with respect to the mobility areas to change a correspondence between the satellite beams and the mobility areas due to movement of; and after updating the mapping, identifying a satellite beam currently corresponding to the location of the terminal by using the identified mobility area for the terminal to select a satellite beam specified for the identified mobility area in using the updated mapping between the satellite beams and the mobility areas and communicating with the user terminal using the identified satellite beam([0028] Responsive to the mobility messages, the mobility server 130 may send an update message as a control-plane message over a control interface to the MSC/LR 124 to update the location register 128. One exemplary update message may identify the location of the serving RBS 114 as well as the identity of the satellite beam covering the area associated with the serving RBS 114. For this example, the mobility server 130 may include a database of latitude and longitude coordinates of all known RBSs 114. By retrieving the latitude and longitude coordinates of the RBSs 114 in the current paging area of the wireless terminal 160, the mobility server 130 may select the satellite beam associated with the paging area in the control-plane message. It will be the satellite beam selection process may be further refined if the received mobility message identifies the serving RBS 114 for the wireless terminal 160). 
Dent did not teach specifically each of the mobility areas including the areas covered by multiple terrestrial cells. However Kovacs teaches in analogous art  each of the mobility areas including the areas covered by multiple terrestrial cells(P[0046],  may continuously update the list of TA/RAs and corresponding cell identifiers (IDs) covering each GA). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to each of the mobility areas including the areas covered by multiple terrestrial cells in order to have efficient management of cells.
 Dentin view of Kovacs did not teach specifically providing, to the user terminal, a time or distance threshold specifying a time or distance to trigger additional reporting of data from the user terminal to the satellite network system.Lautner teaches in analogous art providing, to the user terminal, a time or distance threshold specifying a time or distance to trigger additional reporting of data from the user terminal to the satellite network system(col. 26, lines 10-40, distance threshold, hold-off duration threshold). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to provide, to the user terminal, a time or distance threshold specifying a time or distance to trigger additional reporting of data from the user terminal to the satellite network system in order to have efficient management of cells.
Regarding claim 2, Dent teaches the method, comprising, after registering the user terminal in the identified mobility area, receiving, from the core network, a request corresponding to the user terminal; and wherein identifying the satellite beam and communicating with the user terminal are performed in response to receiving the request 
Regarding claim 3, Dent teaches the method of claim 2, wherein the request corresponding to the user terminal is a paging request from the core network; and wherein communicating with the user terminal using the identified satellite beam comprises paging the user terminal using the identified satellite beam according to the paging request(P[0026], future paging signals should be sent via the satellite).  
Regarding claim 4, Dent teaches the method, comprising:  35ATTORNEY DOCKET NO. 41194-0021001 after receiving the location data, storing data indicating the location of the user terminal; and retrieving the stored data indicating the location of the user terminal; wherein the retrieved data indicating the location of the user terminal is used to identify the satellite beam(P[0026]).  
Regarding claim 5, Dent teaches the method, comprising: periodically receiving, from the user terminal, updated location data; updating the stored data indicating the location of the user terminal; determining, based on the updated location data, that the user terminal has left the identified mobility area and entered a second mobility area; and in response to determining that the user terminal has entered the second mobility area, designating the second mobility area as a current mobility area for the user terminal(P[0026],When a wireless terminal 160 moves out of the coverage area of the network 100, the mobility server 130 may send an update message to the location register 128 to indicate that future paging signals should be sent via the satellite 152. Subsequently, network 100 sends future paging messages to the wireless terminal 160 via the satellite 150). 
Regarding claim 6, Dent teaches all the particulars of the claim except the method, wherein registering the user terminal comprises registering the user terminal using a first satellite 
 Regarding claim 7, Dent teaches the method, wherein the core network is a 3G, 4G, or 5G core network; and wherein the satellite system acts as a radio access network providing connectivity for a plurality of user terminals to co
Regarding claim 10, Dent teaches all the particulars of the claim except the method, wherein, for at least a portion of a time period that the user terminal is registered in the identified mobility area, a single mobility area of the mobility areas is covered by portions of multiple satellite beams; and wherein updating the mapping between satellite beams of the satellite network system and the mobility areas comprises updating the mapping to indicate multiple 
Regarding claim 11, Dent teaches the method, wherein receiving the location data comprises receiving global positioning system (GPS) coordinates determined using a GPS receiver of the user terminal(P[0035], GPS).  
Regarding claim 12, Dent teaches the method, wherein receiving the location data comprises receiving data indicating receipt of a signal from the user terminal by multiple different satellites in the satellite network system; wherein the method comprises estimating a location of the user terminal using triangulation and/or trilateration(P[0035]).  
Claims 15 and 28 are rejected for the same reason as set forth in claim 1. 
Regarding claim 22, Lautner teaches the method of claim 1, wherein providing the time or distance threshold to the user terminal comprises providing the time or distance threshold in a 
Regarding claim 23, Lautner teaches the method of claim 22, wherein the time or distance threshold comprises a position reporting distance threshold indicating a distance beyond which the user terminal is instructed to send a new position report(col. 26, lines 9-40, move distance threshold).  
Regarding claim 24, Lautner teaches the method of claim 22, wherein the time or distance threshold comprises a position reporting time threshold indicating an amount of time after which the user terminal is instructed to send a new position report(col. 26, lines 9-40, sending signal to indicating hold-off duration threshold exceeded).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dent (US 2008/0207260) in view of Kovacs et al. (hereinafter Kovacs)(US 2020/0077358), Lautner et al. (hereinafter Lautner)(US 9329701) and  Lopatin et al. (hereinafter Lopatin)(US 2020/00107164).
Regarding claim 14, Dent in view of Kovacs and Lautner teaches all the particulars of the claim except the method, communicating using asymmetric key encryption comprising: broadcasting a public key to each of multiple user terminals; receiving location data from each of the multiple user terminals encrypted using the public key; and decrypting the received location data using a private key.  However, Lopatin teaches in an analogous art communicating using asymmetric key encryption comprising: broadcasting a public key terminal; receiving location data from  the terminal encrypted using the public key; and decrypting the received location data using a private key (P[0048], also claim 10: public key is broadcast within the beacon signal; . 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dent (US 2008/0207260) in view of Kovacs et al. (hereinafter Kovacs)(US 2020/0077358) ), Lautner et al. (hereinafter Lautner)(US 9329701) and Liu et al. (hereinafter Liu)(US 2020/0162901).
Regarding claim 21, Dent in view of Kovacs and Lautner teaches all the particulars of the claim except the method, communicating using symmetric key encryption comprising: communicating with the multiple user terminals via unicast to generate a shared session key for each user terminal; receiving location data from the multiple user terminals, the location data for each of the user terminals being encrypted using the corresponding session key agreed upon with the user terminal; and decrypting the received location data using the different session keys agreed upon with the user terminals. However, Liu teaches in an analogous art communicating using symmetric key encryption comprising: communicating with the multiple user terminals via unicast to generate a shared session key for each user terminal; receiving location data from the multiple user terminals, the location data for each of the user terminals being encrypted using the corresponding session key agreed upon with the user terminal; and decrypting the received location data using the different session keys agreed upon with the user terminals(P[0058], unicast communication; location change information using session keys ). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date using symmetric key encryption comprising: communicating with the multiple user terminals via unicast to generate a shared session key for each user terminal; receiving location data from the multiple user terminals, the location data for each of the user terminals being encrypted using the corresponding session key agreed upon with the user terminal; and decrypting the received location data using the different session keys agreed upon with the user terminals in order to have secure communication. 
Allowable Subject Matter
Claims 25-27are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 2/3/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647